Case 2:19-cv-05597-SMB--JZB Document 1 Filed 11/08/19, Page 1 of 7

 

 

 

 

 

 

 

 

FILED ___ LODGED
_ {— RECEIVED — copys!
: i
MWENA GALAVCE TSe TE NOV 0 8 2019 (.
‘Name and Prisoner/Booking Number , : ,
_- GLEAK U 8 DISTIKCT
Ectvetia Gr DISTRICT OF ARIZONA
Place of Confinement | ev pone DEPUTY
3250 W. Lower Buckeye Road —
Mailing Address

Phoenix, Arizona 85009

City, State, Zip Code
(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

 

ATHENA. CA Ze .
(Full Name of Plaintiff)
Plaintiff, |
v. CASENO. CV-19-05597-PHX-SRB--JZB

(To be supplied by the Clerk)
(D_Fiveua Vor

 

 

 

 

U Name of Defendant)
Su Name ofPesene CIVIL RIGHTS COMPLAINT
2) , BY A PRISONER
Q) .
of Original Complaint
4) > 0 First Amended Complaint
Defendant(s). O Second Amended Complaint

[] Check if there are additional Defendants and attach page 1-A listing them.

 

 

A. JURISDICTION
1. This Court has jurisdiction over this action pursuant to:

8 U.S.C. § 1343(a); 42 U.S.C. § 1983
17.28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).

Other: Not Gipe LMids TUrisdectraw

2.  Institution/city where violation occurred: € syria “Sail Vlas Eni AQ. Kae

Revised 6/05/17 1 | 550/ 555

 
Case 2:19-cv-05597-SMB--JZB Document1 Filed 11/08/19 Page 2 of 7

B. DEFENDANTS

 
  

1, Name of first Defendant: SN MESO . The first Defendant is employed

 

    

 

 

 

 

 

 

 

as:_\O\ (ot eslwelin in “thw. ae. HOP at_ Carella (ais Diy WAZ SAG
aoa and Title) Gisitution)
2. Name of second Defendant: . The second Defendant is employed as:
as: at
(Position and Title) (Institution)
3. Name of third Defendant: . The third Defendant is employed -
as: : at. .
, (Position and Title) . . : : (institution)
4, Name of fourth Defendant: . The fourth Defendant is employed
asi. at , . .
(Position and Title) (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.
C. PREVIOUS LAWSUITS
1, | Have you filed any other lawsuits while you were a.prisoner? O Yes oxo
2. If yes, how many lawsuits have you filed? O . Describe the previous lawsuits:
a, Past prior oN

Parties: N V. \\ an
Court and case number: N Wak

3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)_\ re

 

b. Seconé prior laws ait y. x Ipc

2. Court and case number: WK
3, Result: (Was the case dismissed? Was it appealed? Is it still pending?) iy FF

 

 

 

c. Third prior lawsuit:, j\ .
1, Parties: N uk Vv. N \Kc
2. Court and case number: Ml i ne
3, Result: (Was the case dismissed? Was it appealed? Is it still pending?) IVP

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

 
_ Case 2:19-cv-05597-SMB--JZB Document 1 Filed 11/08/19 Page 3 of 7

D. CAUSE OF ACTION
- COUNTI

a the constitutional or other federal civil right that was violated: Doe Ane
Casella VOW in UYroeni Ae ¢saht

 

2. CountI. Identify the issue involved. Check only one. State additional issues in separate counts.

O Basic necessities — Mail 0 Access to the court 0 Medical care
O Disciplinary proceedings O Property O Exercise of religion O Retaliation

Excessive force byan officer 0 Threat to safety Other: \ile Kubs \plack wo! a

3. Supporting Facts. State as briefly as possible the FACTS supporting Count L Describe exactly what

each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.

Toe Eskvelio \er\ 1S Catered wm deck paata ‘
\auuseck ot die cskyetia tak Down G loed 3%. Out oo
i \eav. ~T. loge nis Bad Shak ‘ot itv é Av CAR Bete OR. . cc CAP
of) Yow but Lowen oF We ark Qcleape Care Tub Lov bn taglnte p. a Wr hus
O10 \CO - PiCUIGIAS The loblaok Well gos Wie ater Sicle Saeun TL
bewsk- Gok? heve  tuad Seria with Weta Vike 1 Boas oe
dea aden Laced Yan Com See. it au Wer the. Lowe in the
Cw ere oes OA AA yay ~ fa Ahe bag nccsone Clk ond Geel Pde. Vis
“a Anta B_ lnc ee CN fas % x CU, “ so bos

oS uGk Can ecke
“ We

seemagen

  
  

 

 

 

      

 

    
 
 

 

 

=

      
  
    

Bole Burch OO

Ss tthe Cead. 1 7 ple a)

 

 

 

  

lea, Ot ESS Sul ga laushes od : ee < ec@_ eee Clee |

 

   
   
  
       

 

Wish, “= lav &

| le INL eo
Ob Wave. to gard  €C Awa 14. Orn

 

oy

 

  

 

 

 

 

 

 

 
 

 

    

 

 

 

 

Bh 4a ean povcew, -
act. Dope. Weve words da ee. Rese Xi We pro Wb {hE
cs nasi TWTrene ewe VSS VE w Wid Lae iad
Oe 7 nny] Sv th, c coe, \ é ae
4. Injury. State how you were injured by the actions or inactions of the Defendant(s).
| Gok Ytanin Sie Gnd , Vase lens Lilee nate
Atal Vou YUU Con dee able noid
sa tach item. :
5. Administrative Remedies:
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
your institution? O Yes oo
Did you submit a request for administrative relief on Count I? O Yes B-No
c. Did you appeal your request for relief on Count I to the highest level? DO Yes RNG

d= If you did not submit or appeal a request for administrative reliet at any level, briefly explain why you
did not. ~\ cae iS NO Gppeat OF (C0 ade earwin Wael “TO rn
OL dy tetas Lupe of lay P A tu tte A Gas Als ef aX.

oS 4 ts ae

 
Case 2:19-cv-05597-SMB--JZB Document1 Filed 11/08/19 Page 4 of 7

. COUNT It
1. State the constitutional or other federal civil right that was violated: Nl | pc

¥

 

2. Count EE Identify the issue involved. Check only one. State additional issues in separate counts.

 

 

U Basic necessities O Mail O Access to the court O Medical care
O Disciplinary proceedings O Property Oo Exercise of wee C Retaliation
0 Excessive force byan officer 0 Threat to safety 0 Other: 8

3. Supporting Facts. State as -briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.

: N4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. | ge Se how you were injured by the actions or inactions of the Defendant(s).

"Nu .

 

 

 

5. Administrative Remedies. ;
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

- your institution? G Yes DNo

b. Did you submit a request for administrative relief on Count Il? O Yes DO No

c. Did you appeal your request for relief on Count II to the highest level? O Yes ONo

d If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not. Lam .

 

 

 
Case 2:19-cv-05597-SMB--JZB Document1 Filed 11/08/19 Page 5of 7

. ~ COUNT I | _
1. State the constitutional or other federal civil right that was violated:. N KK

 

 

2 Count Il. Identify the issue involved. -Check only one. State additional issues in separate counts.

D Basic necessities O Mail _ © Access to the court 0 Medical care
O Disciplinary proceedings O Property Oo Exercise ofipiiion O Retaliation
-C Excessive force byan officer 0 Threat to safety 0 Other: Vit)

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without

citing aR on or arguments.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. Nia you were injured-by the actions or inactions of the Defendant(s).
WO

 

 

 

5. Administrative Remedies.
a Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? -OYes No
b. Did you submit a request for administrative relief on Count I? O Yes O No
ce, Did you appeal your request for relief on Count III to the highest level? oO Yes O No
d If you did not submit pr appeal a request for administrative relief at any level, briefly explain why you
did not. | he _

 

 

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.

 
Case 2:19-cv-05597-SMB--JZB Document1 Filed 11/08/19 Page 6 of 7

—. REQUEST FOR RELIEF

State the relief you are seeking:

 

 

 

 

 

 

  

      

 

 

I declare under penalty of perjury that the foregoing is true and correct. j 4
“s rs a" eg ~ , ef a) e f f é at a
Executed on lo ee | \Qa : i A OES . if MALES
' “DATE SIGNATURE OF PLAINTIFF _/

 

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

(Attomey-s address & telephone number) :

ADDITIONAL PAGES

All questions must be answered concistly in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and nuniber
all pages.

 
Case 2:19-cv-05597-SMB--JZB Document1 Filed 11/08/19 Page 7 of 7

MARICOPA COUNTY SHERIFF’S OFFICE
CERTIFICATION

| hereby certify that on this date November 5, 2019

In accordance with the instruction received from the inmate and the rules of this Court, |
mailed the original and one (1) copy to the Clerk of the United States District Court, District
of Arizona.

| further certify that copies of the original have been forwarded to:

Hon United States District Court, District of Arizona.

 

Hon United States District Court, District of Arizona.

 

 

___ Attorney General, State of Arizona,

___ Judge Superior Court, Maricopa County, State of Arizona.

 

___ County Attorney, Maricopa County, State of Arizona. _

Public Defender, Maricopa County, State of Arizona

 

___ Attorney

 

— Other

 

 

 

@) B3638

Legal Support Specialist Signature S/N

INMATE LEGAL SERVICES
Maricopa County. Sheriff's Office
3250 W. Lower Buckeye Rd.
Phoenix, AZ 85009

USDC Certification rev. 05/20/19
